Citation Nr: 1220816	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-21 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for anterior mandible bone loss with gum erosion.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to July 2008.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision of the Denver, Colorado, VA Regional Office (RO).  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in August 2011.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for anterior mandible bone loss with gum erosion.  Essentially, he contends that mandible bone loss is attributable to in-service trauma.  

At the hearing before the undersigned he asserted that an infection during service resulting in mandible bone loss is attributable to trauma.  Transcript at 4-6 (2011).  He stated that in addition to general trauma associated with bumps/bruises, he chipped tooth number 31 in January 1987, and was treated for temporomandibular joint syndrome (TMJ) during service in March 1987, adding that TMJ can lead to occlusal trauma contributing to mandible bone loss.  Id. at 11-15 (2011).  

A January 1988 service dental record notes the following:

X-ray examination reveals large radiolucency extending from D#23 to D#25 with associated external resorption.  Endo pulp test #23, 24, 25: all teeth had no response.  #22 responded @4 and #26 responded @2.  Diagnosis: external resorption and necrotic teeth due to trauma as etiology.  

Other findings reported in January 1988 include acute exacerbation of chronic apical periodontitis due to instrumentation of involved teeth.  

In addition, the Veteran underwent VA examination in February 2008 and the diagnoses reported were status post-anterior mandible bone loss with residuals of normal osseous healing of the extraction sites; generalized minor periodontitis; fifteen percent interproximal bone loss; and partial parasthesia by the right portion of the lower lip.  The examiner, however, did not provide an opinion as to whether any dental disability found to be present is a result of in-service trauma.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the March 2008 VA examination and opinion to be inadequate and that the claim must be remanded for the Veteran to be afforded a VA examination and for an opinion to be rendered as to whether it is at least as likely as not that any identified dental disability found to be present is related to the Veteran's active service. 

The Board notes that service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active service, including dental disability resulting from trauma.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

In addition, under applicable criteria, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  

Subject to the requirements set forth above, a veteran is entitled to VA outpatient dental treatment if he qualifies under one of the categories outlined in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161. 

A veteran will be eligible for Class I VA outpatient treatment if he has an adjudicated compensable service-connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 C.F.R. § 17.161(a).  

One-time dental treatment (Class II) is available to veterans, but 38 C.F.R. § 3.181 limits the outpatient dental treatment available to treatable or replaceable missing teeth in some instances.  See 38 C.F.R. § 17.161(b).  For veterans discharged after September 31, 1981, an application for treatment must be made within 90 days after discharge from service. 

In addition, veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma, will be eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VA O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) (2011).  

In essence, the significance of a finding that a noncompensable service-connected dental condition is due to dental trauma, as opposed to other causes, is that VA provides any reasonably necessary dental treatment, without time limitations, for conditions which are attributable to the service trauma, whereas other service-connected noncompensable dental conditions are typically subject to limitations of one-time treatment and timely application after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 (2011).  The Board notes that service trauma does not include the intended effects of therapeutic or restorative dental care and treatment provided during a veteran's active service.  See VA O.G.C. Prec. Op. No. 5-97.  

In addition to the above, the Board notes that there is no indication in the record that the Veteran's claim is limited to service connection for treatment purposes.  As he asserts that his disability of the mandible is the result of trauma, it is potentially eligible for service connection for compensation purposes as well as treatment purposes.  See 38 C.F.R. § 4.150.  The RO must initially consider this aspect of the Veteran's claim.  

Finally, the Board notes that a key regulation pertaining to service connection for dental conditions for treatment purposes has been changed subsequent to the most recent consideration of the Veteran's claim.  38 C.F.R. § 3.381 was revised, effective February 29, 2012.  The Veteran's claim must be considered under this revised regulation in order to protect his right to due process. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the Veteran to be afforded a VA examination, if possible by an oral surgeon, to obtain an opinion as to whether it is at least as likely as not that any dental disability found to be present, to include anterior mandible bone loss with gum erosion, is due to in-service trauma.  In offering this assessment, the examiner must comment on the Veteran's lay report regarding the reported trauma during service and specifically address the likelihood that he has a dental disability related to service.  

All findings and conclusions should be set forth in a legible report.

2.  Thereafter, readjudicate the appeal.  Readjudication must consider not only entitlement to service connection for treatment purposes but also service connection for the purposes of compensation under 38 C.F.R. § 4.150.  The version of 38 C.F.R. § 3.381 that became effective on February 12, 2012 must also be considered.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide them an opportunity to respond.  This should contain the reasons and bases for the denial of entitlement to service connection for compensation purposes, as well as the version of 38 C.F.R. § 3.381 that became effective on February 29, 2012.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


